MERRITT, Circuit Judge,
concurring in part and dissenting in part.
I concur in the majority’s holding that union expenditures to send Ferris Faculty Association delegates to the Michigan Education Association and National Education Association conventions and to participate in the 13 E Coordinating Council are chargeable to the dissenting faculty members. I do not agree, however, that in a “closed shop” the First Amendment allows the teachers’ union, the NEA and its Michigan subsidiaries, to exact union dues from dissenting faculty members of the College bargaining unit to support (1) union lobbying in the state legislatures; (2) union efforts in state and local elections on behalf of candidates and issues; (3) the organizing, public relations and other expenses of teacher bargaining units in schools other than Ferris College; (4) the union’s expenses in preparing for illegal strikes at Ferris College which the dissenting faculty oppose and the public relations activites supporting such illegal strikes; and (5) general public relations activities at the state and national levels.
Although my brethren point to a small part of the language in Abood to support their conclusion that all kinds of activities not directly connected to the bargaining unit are chargeable to dissenting members of an agency shop, the entire section from Abood makes clear that it is the relation of the challenged activity to the bargaining unit which is crucial. Abood, 431 U.S. at 236, 97 S.Ct. at 1800. My brothers appear to believe that this relationship need not be a very close one. On the contrary, the union needs to show costs of activities which are related to the particular bar*1395gaining unit and not undifferentiated costs of lobbying the legislature generally.
To hold otherwise is to significantly expand Ellis without justification and without serious attention to the protections of the First Amendment. It is true that Ellis expresses the very general First Amendment rule announced in Allen and Abood, requiring expenditures to be “germane to the union’s duty as collective-bargaining agent.” Ellis, 466 U.S. at 447, 104 S.Ct. at 1892. Applying the Railway Labor Act in light of First Amendment principles, however, the Court determined that Congress did not authorize the charging of expenditures that were not related to “the duties of [the Union as] an exclusive representative of the employees in dealing with the employer.” Id. at 448, 104 S.Ct. at 1892 (emphasis added). The Supreme Court insisted that an expenditure must be for “activities normally or reasonably employed to implement or effectuate the duties of the union as exclusive representative of the employees in the bargaining unit." Id. (emphasis added). There simply is no authority in Ellis, Abood or Allen for holding that expenses unrelated to a union’s activity on behalf of employees in the plaintiffs’ own shop pass constitutional muster.
Allowing the union to exact dues from dissenting non-Union members of the closed-shop bargaining unit to pay expenses unrelated to bargaining unit negotiations or grievances unjustifiably expands the holding of the Supreme Court in Ellis. It ignores the warning expressed in Ellis itself that the closed shop, which forces individuals against their will to support union activities, is already a significant infringement on freedom of expression and conscience: “But by allowing the union shop at all, we have already countenanced a significant impingement on First Amendment rights. The dissenting employee is forced to support financially an organization with whose principles and demands he may disagree.” Ellis, 466 U.S. at 455, 104 S.Ct. at 1896.
Because the concept of the closed shop seriously affects free speech values, the Supreme Court in Ellis left open only a small range of “free-rider” expenses that the dissenting member can be forced to pay. In light of First Amendment protections, those expenses must relate to the expenses of the bargaining unit itself “to defray the costs of collective bargaining, contract administration, and grievance adjustment.” Id. at 447, 104 S.Ct. at 1892. Expenses for “the expansion of overall union power,” id. at 451, 104 S.Ct. at 1894, may not be charged to dissenters, id. at 452, 104 S.Ct. at 1894. Litigation expenses not connected to the activities of the bargaining unit itself are not allowed. In dealing with litigation expenses, the Supreme Court tells us clearly where the line should be drawn:
The expenses of litigation incident to negotiating and administering the contract or to settling grievances and disputes, arising in the bargaining unit are clearly chargeable to petitioners as a normal incident of the duties of the exclusive representative. The same is true of fair representation, litigation arising within the unit, of jurisdictional disputes with other unions, and of any other litigation before agencies or in the courts that concerns bargaining unit employees and is normally conducted by the exclusive representative. The expenses of litigation not having such a connection with the bargaining unit are not to be charged to objecting employees.
Id. at 453, 104 S.Ct. at 1895 (emphasis added).
Thus Ellis establishes the principle that the union expenses charged in a closed shop must relate closely to the activities of the bargaining unit of the dissenting members. The general political, lobbying, public relations and organizing activities of the NEA and its state affiliate obviously have no such relationship. The union should not be allowed to charge the dissenters with these general expenses, many of which are connected with political positions and philosophies with which the dissenters disagree. To allow the union to exact payments for lobbying, electoral campaigning and public relations forces the dissenters to support ideological positions with which they disagree. The alternative is either to submit or to lose your job. Such forced associa*1396tion and coerced speech violates the First Amendment.
For example, my brothers approve the District Court’s determination that certain MEA and NEA expenditures on services to other bargaining units and on the publication of general articles on labor relations in the Teacher’s Voice are chargeable. A single common error infects both these holdings. The District Court failed to inquire which expenditures directly supported affiliate union locals in other bargaining units. It merely ascertained that certain expenditures were germane to the union’s general role as bargaining agent for many units without asking the question whether the expenditure is directly related to the Ferris College bargaining unit. If this question had been asked, the insult to First Amendment values arising from forcing the plaintiffs to support the articles on the nuclear freeze proposal and on ballot propositions involving utility rates could not be characterized as merely “de minimis.”
The only expenses itemized above which directly relate to the Ferris College bargaining unit’s activities are the costs of preparing for a public employee strike which the parties agree would have been illegal if carried out. The dissenters were against the illegal strike. If the strike had gone forward and the house of the college president had been put to the torch, obviously the dissenters could not be charged with the gasoline for the fire. Likewise, dissenters should not be forced to pay the expenses for planning unlawful acts. To permit a closed-shop union to force dissenters to finance unlawful acts on pain of losing their jobs is no small First Amendment violation.
Accordingly, I respectfully dissent.